    Case 18-40295         Doc 454       Filed 02/11/20 Entered 02/11/20 15:28:20                       Desc Main
                                         Document     Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

IN RE:                           §
                                 §
REMARKABLE HEALTHCARE OF         § Chapter 11
CARROLLTON, LP et al. 1,         § Case No. 18-40295
                                 § (Jointly Administered)
                Debtors.         §
                                 §
                                 §
LARRY A. LEVICK, LITIGATION      §
TRUSTEE OF THE UNSECURED         §
CREDITORS’ LITIGATION TRUST      §
(A/K/A THE REMARKABLE LITIGATION §
TRUST),                          §
                                 §
                Plaintiff,       §
                                 §
v.                               §        ADVERSARY No. __________
                                 §
GREEN MOUNTAIN ENERGY COMPANY, §
                                 §
                Defendant.       §


                           COMPLAINT TO AVOID
           PREFERENTIAL TRANSFERS AND/OR FRAUDULENT TRANSFERS
                         AND TO DISALLOW CLAIMS


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, Larry A. Levick, Litigation Trustee of the Unsecured Creditors’ Litigation

Trust (a/k/a the Remarkable Litigation Trust)(the “Trustee”) pursuant to the Chapter 11 Plan of

Reorganization of Remarkable Healthcare of Carrollton, LP, and files this, his Complaint to Avoid




1
  The Debtors in these jointly-administered chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Remarkable Healthcare of Carrollton, LP (5960), Remarkable Healthcare of Dallas,
LP (3418), Remarkable Healthcare of Fort Worth, LP (1650), Remarkable Healthcare of Seguin, LP (4566), and
Remarkable Healthcare, LLC (5142).
_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR TRANSFERS AND TO DISALLOW CLAIMS
Page 1
 Case 18-40295       Doc 454      Filed 02/11/20 Entered 02/11/20 15:28:20            Desc Main
                                   Document     Page 2 of 9



Preferential and/or Fraudulent Transfers and to Disallow Claims and, in support of same, would

respectfully show the Court as follows:

                                       I. JURISDICTION

       1.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1334 and 157 and 11 U.S.C.

§§ 502, 544, 547, 548 and 550. This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A),

(B), (F), (H) and (O).

                             II. PROCEDURAL BACKGROUND

       2.      On February 12, 2018 (the “Petition Date”), Remarkable Healthcare of Carrollton,

LP and the related affiliates (the “Debtors”) filed a voluntary petition for relief under chapter 11

of title 11 of the United States Code commencing the above-captioned cases (the “Chapter 11

Cases”).

       3.      On May 15, 2019 the Debtors filed their Chapter 11 Plan of Reorganization as

Modified May 13, 2019 (the “Plan”) [Dkt.355], which formed the Unsecured Creditors’ Litigation

Trust (a/k/a the Remarkable Litigation Trust)(the “Trust”). The Order confirming the Modified

Plan was entered on May 16, 2019 [Dkt.359].

       4.      The Plan went effective on June 12, 2019, according to the Notice of Effective Date

(the “Effective Date”) [Dkt.373] filed on June 13, 2019.

       5.      Upon the Effective Date, the Trustee was authorized under the Plan and the Trust

to, among other things, prosecute any Estate Actions including but not limited to actions arising

under Chapter 5 of the Bankruptcy Code.




_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR TRANSFERS AND TO DISALLOW CLAIMS
Page 2
 Case 18-40295       Doc 454        Filed 02/11/20 Entered 02/11/20 15:28:20         Desc Main
                                     Document     Page 3 of 9



                                          III. PARTIES

       6.      Larry A. Levick, Trustee, is the Plaintiff in this adversary proceeding.

       7.     Green Mountain Energy Company (“Defendant”) is a party-in-interest and the

Defendant in this adversary proceeding.

                                          IV. BACKGROUND

       8.     Prior to the Petition Date, Debtor Remarkable Healthcare of Carrollton, LP made

payments or transfers to Defendant during the ninety (90) day period prior to the Petition Date

(“Preference Period”) including, but not limited to, payments or transfers totaling no less than

$18,891.51 (“RHC Transfers”). Specifically, Remarkable Healthcare of Carrollton, LP made the

following transfers to Defendant:


                                    11/172017    $       6,729.52
                                    01/18/2018   $      12,161.99



       9.     Additionally, prior to the Petition Date, Debtor Remarkable Healthcare of Fort

Worth, LP, made payments or transfers to Defendant during the Preference Period including, but

not limited to, payments or transfers totaling no less than $13,465.82 (“RHFW Transfers”).

Specifically, Remarkable Healthcare of Fort Worth, LP made the following transfers to Defendant:

                              11/10/2017     $       7,252.22
                              12/11/2017     $       6,213.60


       10.    Any and all transfers made to the Defendant or on its behalf during the Preference

Period, including but not limited to the RHC Transfers and the RHFW Transfers, are collectively

referred to as the “90-Day Transfers.”



_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR TRANSFERS AND TO DISALLOW CLAIMS
Page 3
 Case 18-40295        Doc 454      Filed 02/11/20 Entered 02/11/20 15:28:20             Desc Main
                                    Document     Page 4 of 9




                                     V. COUNT ONE
                                PREFERENCE – 11 U.S.C. § 547

        11.    Plaintiff realleges and incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

        12.    As to the Defendant, and for each of the 90-Day Transfers to said Defendant, the

90-Day Transfers were transfers of property of the Debtor that made the transfer.

        13.    As to the Defendant, and for each of the 90-Day Transfers to said Defendant, the

90-Day Transfers were made to or for the benefit of the creditor of the Debtor that made the

transfer.

        14.    As to the Defendant, and for each of the 90-Day Transfers to said Defendant, the

90-Day Transfers were made by the Debtor that made the transfer for or on account of an

antecedent debt owed by the Debtor that made the transfer to the creditor before the 90-Day

Transfers were made.

        15.    As to the Defendant, and for each of the 90-Day Transfers to said Defendant, the

90-Day Transfers were made on or within ninety (90) days before the Debtor filed bankruptcy or

between ninety days and one year before the date of the filing of the Petition if such creditor at the

time of such transfer was an insider.

        16.    As to the Defendant, and for each of the 90-Day Transfers to said Defendant, at the

time the 90-Day Transfers were made, Debtor that made the transfer was insolvent.

        17.    As to the Defendant, and for each of the 90-Day Transfers to said Defendant, the

90-Day Transfers enabled the Defendant to receive more than it would have received under

Chapter 7 of the Bankruptcy Code if the payment had not been made, and if the Defendant had

received payment as provided under the Bankruptcy Code.

_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR TRANSFERS AND TO DISALLOW CLAIMS
Page 4
 Case 18-40295            Doc 454   Filed 02/11/20 Entered 02/11/20 15:28:20           Desc Main
                                     Document     Page 5 of 9



        18.     By reason of the foregoing, the Trustee sues to avoid all 90-Day Transfers to the

Defendant pursuant to 11 U.S.C. §§ 547 and 550.

                                    VI. COUNT TWO
                           FRAUDULENT TRANSFERS—11 U.S.C. § 548

        19.     Plaintiff realleges and incorporates all preceding paragraphs of this Complaint as if

fully set forth herein.

        20.     Alternatively, the transfers that were made or the obligations incurred by the Debtor

that made such transfers—including but not limited to the 90-Day Transfers plus all other transfers

made or obligations incurred within two years of the date of the petition (“Two-Year

Transfers”)—were made or incurred with actual intent to hinder, delay, or defraud entities to

which the Debtor that made such transfer was or became, on or after the date that Two-Year

Transfers were made or such obligations incurred, indebted.

        21.     Alternatively, the Debtor that made the transfers received less than a reasonably

equivalent value in exchange for such Two-Year Transfers made or such obligations incurred; and

        (a)     the Debtor that made such Two-Year Transfers was insolvent on the date that such

        Two-Year Transfers were made, or such obligations incurred, or became insolvent as a

        result of such Two-Year Transfers or obligations,

        (b)     the Debtor that made such Two-Year Transfers was engaged in business or a

        transaction, or was about to engage in business or a transaction, for which any property

        remaining with the Debtor that made such Two-Year Transfer was an unreasonably small

        capital, or

        (c)     such Debtor intended to incur, or believed that such Debtor would incur, debts that

        would be beyond that Debtor’s ability to pay as such debts matured.



_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR TRANSFERS AND TO DISALLOW CLAIMS
Page 5
 Case 18-40295        Doc 454      Filed 02/11/20 Entered 02/11/20 15:28:20            Desc Main
                                    Document     Page 6 of 9



       22.      By reason of the foregoing, the Trustee sues to avoid all Two-Year Transfers made

to Defendant or obligations incurred, and to recover the Two-Year Transfers or the value thereof

from the Defendant pursuant to 11 U.S.C. §§ 548 and 550.

             VII. COUNT THREE – FRAUDULENT TRANSFER – 11 U.S.C. § 544

       23.      Plaintiff reincorporates the allegations contained in all preceding paragraphs of the

Complaint as if fully set forth herein.

       24.      Alternatively, pursuant to Texas Business and Commerce Code 24.001 et seq. made

applicable by 11 U.S.C. § 544(b)(1), the transfers that were made or the obligations incurred by

the Debtor that made such transfers—including but not limited to the 90-Day Transfers plus all

other transfers made or obligations incurred within four years of the date of the petition (“Four-

Year Transfers”)—were made or incurred with actual intent to hinder, delay, or defraud entities

to which the Debtor that made such transfer was or became, on or after the date that Four-Year

Transfers were made or such obligations incurred, indebted.

       25.      Alternatively, the Debtor that made such Four-Year Transfers received less than a

reasonably equivalent value in exchange for such Four-Year Transfers made or such obligations

incurred; and

       (a)      the Debtor was engaged in business or a transaction, or was about to engage in

       business or a transaction, for which the remaining assets of the Debtor were unreasonably

       small in relation to the business or transaction, or

       (b)      the Debtor intended to incur, or believed or reasonably should have believed that

       the Debtor would incur, debts that would be beyond the Debtor’s ability to pay as such

       debts became due.




_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR TRANSFERS AND TO DISALLOW CLAIMS
Page 6
 Case 18-40295          Doc 454     Filed 02/11/20 Entered 02/11/20 15:28:20           Desc Main
                                     Document     Page 7 of 9



          26.    Alternatively, for each Four-Year Transfer made or obligation incurred by the

Debtor, the Debtor made the Four-Year Transfers or incurred the obligation

          (a)    without receiving a reasonably equivalent value in exchange for the Four-Year

          Transfers or obligation, and the Debtor was insolvent at that time or the Debtor became

          insolvent as a result of the Four-Year Transfers or obligation; or

          (b)    to an insider for an antecedent debt at a time when the Debtor was insolvent, and

          the insider had reasonable cause to believe that the Debtor was insolvent.

          27.    By reason of the foregoing, the Trustee sues to avoid all the Four-Year Transfers

made to the Defendant or obligations incurred, and to recover the Four-Year Transfers or the value

thereof from the Defendant pursuant to 11 U.S.C. §§ 544 and 550, plus his attorneys’ fees thereto.

                              VIII. COUNT FOUR
                RECOVER AVOIDED TRANSFERS UNDER 11 U.S.C. § 550(a)

          28.    Plaintiff realleges and incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

          29.    The 90-Day Transfers, the Two-Year Transfers, and the Four-Year Transfers

together are referred to as the “Transfers.”

          30.    Defendant was the initial transferee of the Transfers or the immediate or mediate

transferee of such initial transferee or the person for whose benefit the Transfers were made.

          31.    Plaintiff is entitled to recover from Defendant the Transfers pursuant to Section

550(a) of the Bankruptcy Code, to the extent they are avoided pursuant to Section 544, 547, and

548 of the Bankruptcy Code, plus interest thereon to the date of payment and the costs of this

action.




_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR TRANSFERS AND TO DISALLOW CLAIMS
Page 7
 Case 18-40295        Doc 454      Filed 02/11/20 Entered 02/11/20 15:28:20           Desc Main
                                    Document     Page 8 of 9



      IX. COUNT FIVE– DISALLOWANCE OF CLAIMS UNDER 11 U.S.C. § 502(d)

       32.     Plaintiff realleges and incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

       33.     On June 5, 2018, Green Mountain Energy Company filed an unsecured claim in the

Remarkable Healthcare Dallas, LP, bankruptcy in the amount of $15,817.81—claiming $4,429.26

of it as being entitled to priority—which was designated as Claim No. 16 in that bankruptcy case.

       34.     On June 5, 2018, Green Mountain Energy Company filed an unsecured claim in the

Remarkable Healthcare Fort Worth, LP, bankruptcy in the amount of $43,706.90—claiming

$8,834.49 of it as being entitled to priority—which was designated as Claim No. 23 in that

bankruptcy case.

       35.     By reason of the facts alleged in this Complaint, pursuant to section 502(d) of the

Bankruptcy Code, all filed Claims and all scheduled claims asserted by or on behalf of Green

Mountain Energy Company, its affiliates, or its related entities must be disallowed unless they

have turned over to the Trustee the property transferred, or paid to the Trustee the value of such

property for which it is liable to the Trustee, under section 550 of the Bankruptcy Code.

                                           X. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Larry A. Levick, Litigation Trustee for

the Unsecured Creditors’ Litigation Trust, respectfully prays that this Court:

       (a)     avoid the Transfers described in this Complaint pursuant to Sections 547, 548,

and/or 544 of the Bankruptcy Code;

       (b)     direct Defendant Green Mountain Energy to return to Plaintiff the amount of the

Transfers, plus interest from the date of demand at the maximum legal rate and to the fullest extent




_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR TRANSFERS AND TO DISALLOW CLAIMS
Page 8
 Case 18-40295        Doc 454     Filed 02/11/20 Entered 02/11/20 15:28:20              Desc Main
                                   Document     Page 9 of 9



allowed by applicable law, together with the costs and expenses of this action including, without

limitation, attorneys’ fees;

       (c)     enter judgment in favor of Plaintiff and against the Defendant, in an amount equal

to the sum of the Transfers, plus pre-judgment and post-judgment interest for each payment, costs

of court and attorneys’ fees;

       (d)     disallow the flied and scheduled claims of Green Mountain Energy Company; and

       (e)     grant Plaintiff such other relief as this Court deems just and proper.



                                              Respectfully submitted,

                                              SINGER & LEVICK, P.C.


                                              By:      /s/ Michelle E. Shriro
                                                     Michelle E. Shriro
                                                     State Bar No. 18310900
                                                     William R. Dorward
                                                     State Bar No. 24007123
                                                     Todd Hoodenpyle
                                                     State Bar No. 00798265

                                              16200 Addison Road, Suite 140
                                              Addison, Texas 75001
                                              Phone: 972.380.5533
                                              Fax: 972.380.5748
                                              Email: mshriro@singerlevick.com
                                              Email: dorward@singerlevick.com
                                              Email: hoodenpyle@singerlevick.com


                                              ATTORNEYS FOR
                                              LARRY A. LEVICK, LITIGATION TRUSTEE




_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR TRANSFERS AND TO DISALLOW CLAIMS
Page 9
